I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON                FILED
                                                                          October 3, 1995

                                                                    Cecil Crowson, Jr.
EARL MANEY                                       )   BRADLEY COUNTY Appellate C ourt Clerk
                                                 )   03A01- 9502- CH- 00065
       Pl a i nt i f f - Appe l l a nt           )
                                                 )
                                                 )
       v.                                        )   HON. EARL H. HENLEY,
                                                 )   CHANCELLOR
                                                 )
PAUL J . PARKER, I ndi vi dua l l y              )
a n d d / b / a PRECI OUS WOODS                  )
AND M   ETALS                                    )
                                                 )
       De f e nda nt - Appe l l e e              )   AFFI RMED AND REMANDED




J OE A. CONNER OF CHATTANOOGA FOR APPELLANT

J AMES S. THOMPSON OF CLEVELAND FOR APPELLEE




                                         O P I N I O N




                                                                    Godda r d, P. J .




               Ea r l M ne y, t h e Pl a i nt i f f , a nd Pa ul J . Pa r ke r , t h e
                       a

De f e nd a nt , we r e t he pa r t i e s t o a wr i t t e n f i ve - ye a r l e a s e f or

c o mme r c i a l pr ope r t y i n Cl e ve l a nd.   M . Pa r ke r , who ope r a t e d a
                                                      r

wo o d wo r ki ng/ ma c hi ne s hop on t he pr e mi s e s , t ook pos s e s s i on of t h e

p r o p e r t y on Se pt e mbe r 8, 1989.        La t e i n 1990, a f t e r oc c upyi ng t h e

p r o p e r t y f or s l i ght l y mor e t ha n one ye a r , he va c a t e d t he
p r e mi s e s .    On M y 6, 1993, M . M ne y, t he l a ndl or d, f i l e d s ui t i n
                        a            r   a

t h e Ch a nc e r y Cour t of Br a dl e y Count y s e e ki ng ba c k r e nt a nd

d a ma g e s f or r e pa i r s t o t he bui l di ng.        Af t e r a t r i a l , t h e

Ch a n c e l l or de t e r mi ne d t ha t M . Pa r ke r " ha d a r i ght t o a ba ndon t h e
                                           r

p r e mi s e s , " b ut a wa r de d d a ma ge s t o c ompe ns a t e M . M ne y f or
                                                                     r   a

e x p e n s e s he i nc ur r e d ma ki ng r e pa i r s t o t he pr ope r t y.        M . M ne y
                                                                                      r   a

a p p e a l s a nd pr e s e nt s t he f ol l owi ng i s s ue s f or r e vi e w:



                 1.   The Cha nc e l l or e r r e d i n hol di ng t ha t t he
         De f e nda nt ha d a r i ght t o a ba ndon t he pr e mi s e s .

                 2.   The     Cha nc e l l or e r r e d i n f a i l i ng t o hol d t ha t
         De f e nda nt wa i   ve d hi s r i ght t o a ba ndon by r e ma i ni ng on
         t h e pr ope r t y   f or s i x mont hs a nd pa yi ng r e nt f or ni ne
         mo nt hs a f t e r   t he a l l e ge d not i c e t o va c a t e .

                 3.   The Cha nc e l l or e r r e d by a dmi t t i ng e vi de nc e
         wh i c h s houl d ha ve be e n ba r r e d by t he St a t ut e of Fr a uds .

                  4.   The Cha nc e l l or e r r e d i n hol di ng t ha t t he
         Ap pe l l a nt wa s not e nt i t l e d t o f ut ur e r e nt f or t he
         b a l a nc e of t he l e a s e d pe r i od; i n f a i l i ng t o a wa r d
         Ap pe l l a nt t he e nt i r e a mount e xpe nde d f or r e mova l of
         d e br i s a nd r e pa i r of t he bui l di ng s ubs e que nt t o t he
         Ap pe l l e e va c a t i ng t he pr e mi s e s ; a nd i n f a i l i ng t o a wa r d
         t h e Appe l l a nt hi s e xpe ns e s a nd a t t or ne y' s f e e s i nc ur r e d
         i n e nf or c i ng t he pr ovi s i ons of t he l e a s e .



                   Soon a f t e r M . Pa r ke r oc c upi e d t he pr e mi s e s , t he
                                   r

r e l a t i o ns hi p b e t we e n t he pa r t i e s be c a me r a t he r c ont e nt i ous .   Th e

r e c or d i ndi c a t e s t ha t t he pa r t i e s c l a s he d ove r a va r i e t y of

ma t t e r s ge ne r a l l y r e l a t e d t o t he c ondi t i on of t he pr e mi s e s whi l e

i n M . Pa r ke r ' s pos s e s s i on .
     r                                        At s ome poi nt i n t he l a t e s pr i ng o r

s u mme r of 1990, t he pa r t i e s a r gue d ove r r e s pons i bi l i t y f or a n

o v e r h e a d door whi c h ha d f a l l e n.        M . Pa r ke r c l a i ms t ha t dur i ng
                                                       r

t h e c o u r s e of t he a r gume nt M . M ne y s a i d: " You ge t your s t uf f
                                       r   a



                                                  2
a n d g e t out . "         To whi c h M . Pa r ke r a l l e ge s he r e pl i e d: " [ A] s s o o n
                                        r

a s I c a n f i nd a bui l di ng, t ha t ' s e xa c t l y wha t I ' l l do. "           M.
                                                                                         r

Pa r k e r ' s t e s t i mony i s c or r obor a t e d by t wo f or me r e mpl oye e s a nd

a n o t h e r t e na nt of M . M ne y' s , but M . M ne y de ni e s t ha t t he
                            r   a               r   a

e xc ha ng e oc c ur r e d.



                     Soon a f t e r t he c onve r s a t i on r e ga r di ng t he ga r a ge door ,

M . Pa r ke r be ga n s e a r c hi ng f or a not he r bui l di ng.
 r                                                                            By Nove mbe r o f

1 9 9 0 M . Pa r ke r ha d move d hi s bus i ne s s t o a ne w l oc a t i on.
         r

Ho we v e r , M . Pa r ke r c ont i n ue d pa yi ng r e nt t hr ough J a nua r y of 1 9 9 1
               r

b e c a u s e a ve hi c l e he owne d r e ma i ne d on t he pr e mi s e s unt i l t ha t

t i me .     Two mont hs a f t e r M . Pa r ke r c e a s e d pa yi ng r e nt , i n M r c h
                                    r                                               a

o f 1 9 9 1 , M . M ne y l e f t a me s s a ge on M . Pa r ke r ' s a ns we r i ng
               r   a                               r

ma c h i n e a dvi s i ng hi m t ha t t he y ne e de d t o di s c us s t he s i t ua t i on.

M . Pa r ke r pr ompt l y r e t ur ne d t he c a l l , but f a i l e d t o r e a c h M .
 r                                                                                    r

M ne y.
 a             Af t e r ma ki ng s ome r e pa i r s t o t he bui l di ng, M . M ne y
                                                                           r   a

r e l e t t he pr e mi s e s .      Al t hough t he t wo oc c a s i ona l l y s a w e a c h ot h e r

a r o u n d t own, t he y ha d no f ur t he r c ont a c t r e ga r di ng t he l e a s e d

p r e mi s e s u nt i l M . M ne y f i l e d t hi s s ui t .
                         r   a



                     M . M ne y' s f i r s t t hr e e i s s ue s hi nge on t he f ol l owi ng
                      r   a

q u e s t i o n:      W s M . Pa r ke r r e l i e ve d of hi s obl i ga t i ons unde r t h e
                       a   r

l e a s e , i f s o, whe n wa s t he l e a s e t e r mi na t e d?       I n hi s M mor a ndu m
                                                                                  e

Op i n i o n , t he Cha nc e l l or de t e r mi ne d t ha t " [ t ] he r e a r e e nough

f a u l t s on e a c h s i de t o i nv a l i da t e t he c ont r a c t " a nd t ha t , i n v i e w

o f a l l t he e vi de nc e , M . Pa r ke r " ha d a r i ght t o a ba ndon t he
                               r

p r e mi s e s . "     Al t hough t he Cha nc e l l or doe s not s pe c i f y t he l e ga l



                                                    3
g r o u n d s f or hi s de c i s i on, t he r e me dy s ugge s t s t ha t he e i t he r

g r a n t e d a r e s c i s s i on of t he l e a s e c ont r a c t , or f ound t ha t t he

l a nd l o r d c ommi t t e d a br e a c h s o ma t e r i a l a s t o di s c ha r ge t he

t e n a n t f r om hi s dut y t o pa y r e nt .          Unf or t una t e l y, t he e vi de nc e

d o e s n o t s uppor t t he Cha nc e l l or ' s de c i s i on.       The r e c or d doe s n o t

r e f l e c t s uf f i c i e nt gr ounds t o s uppor t a r e s c i s s i on, nor doe s i t

r e f l e c t t ha t M . M ne y c ommi t t e d a br e a c h s o ma t e r i a l t ha t i t
                      r   a

o p e r a t e d t o di s c ha r ge M . Pa r ke r ' s l e a s e obl i ga t i ons .
                                    r



                   I n h i s b r i e f , M . Pa r ke r a r gue s t ha t t he a l l e ge d
                                          r

e x c h a n g e be t we e n hi ms e l f a nd M . M ne y i n whi c h he a gr e e d t o " g e t
                                              r   a

o u t " a mount e d t o a n a gr e e me nt t o t e r mi na t e t he l e a s e by mut ua l

a s s e nt .     Te nne s s e e f ol l ows t he ge ne r a l r ul e t ha t whe n pa r t i e s

a gr e e t o t e r mi na t e a l e a s e t o whi c h t he St a t ut e of Fr a uds i s

a p p l i c a b l e , t he t e r mi na t i ng i ns t r ume nt m t a l s o be i n wr i t i ng .
                                                               us

1 7 Te n n e s s e e J ur i s pr ude nc e , La ndl or d a nd Te na nt § 29 ( 1994)

[ h e r e i n a f t e r La ndl or d a nd Te na nt ] ; s e e a l s o 3A Thomps on on Re a l

Pr o p e r t y, § 1315 ( 1981) [ he r e i na f t e r Thomps on ] .         The c our t s wi l l

n o t e n f or c e a pa r ol a gr e e me nt t o s ur r e nde r , s uc h a s t he one

a l l e g e d he r e .     Howe ve r , t h e doc t r i ne of s ur r e nde r of t he t e r m b y

o p e r a t i on o f l a w c a n o pe r a t e t o t e r mi na t e a l e a s e wi t hout t he

r e q u i r e me nt of a wr i t i ng.



                   Unde r Te nne s s e e l a w, a s ur r e nde r oc c ur s whe n a t e na nt

a b a n d o n s t he l e a s e d pr e mi s e s a nd t he l a ndl or d a c c e pt s t he

a b a n d o n me nt , e i t he r e xpr e s s l y or t hr ough a c t s i ndi c a t i ng

a c q u i e s c e nc e .   La ndl or d a nd Te na nt § 29.       A s ur r e nde r of t he t e r m



                                                   4
b y o p e r a t i on of l a w a r i s e s whe n t he pa r t i e s a c t i n a ma nne r

i mp l y i n g a mut ua l a gr e e me nt t o t e r mi na t e t he l a ndl or d a nd t e na n t

r e l a t i o ns hi p, y e t o f f e r a nd a c c e pt a nc e a r e not c l e a r l y pr e s e nt .

Th o mp s o n, s upr a § 1344.          The que s t i on of whe t he r t he a c t s of t h e

p a r t i e s i ndi c a t e a me e t i ng of t he mi nds on t he i s s ue of s ur r e nd e r

i s o n e f or t he f a c t - f i nde r .     I d.       Si nc e t hi s i s a n a ppe a l of a

b e nc h t r i a l a nd t he r e c or d r e f l e c t s a f ul l e vi de nt i a r y he a r i ng,

we a r e a bl e t o ma ke t ha t f i ndi ng i n our de novo r e vi e w.



                   Cour t s wi l l f i nd a n a ba ndonme nt of t he l e a s e d pr e mi s e s

wh e r e t he t e na nt doe s a n a c t or a c t s e xhi bi t i ng t he i nt e nt t o

a b a n d o n a nd r e s ul t i ng i n t he a bs ol ut e r e l i nqui s hme nt of t he

p r e mi s e s .    La ndl or d a nd Te na nt § 29.           M . Pa r ke r ' s a c t of movi n g
                                                               r

h i s b u s i ne s s f r om t he pr ope r t y a t i s s ue , c oupl e d wi t h hi s

d i s c o n t i nui ng t he r e nt pa yme nt s , s uf f i c i e nt l y i ndi c a t e s hi s

i n t e n t t o a ba ndon t he pr e mi s e s .



                   Our de c i s i on i n t hi s c a s e t ur ns upon whe t he r M . M n e y
                                                                                 r   a

s h o u l d be de e me d t o ha ve a c c e pt e d M . Pa r ke r ' s a ba ndonme nt .
                                                   r                                            Ou r

Su p r e me Cour t a ddr e s s e d t hi s i s s ue i n Ka r ns v. Ve s t e r M or Co . ,
                                                                              ot

1 6 1 Te n n. 331, 30 S. W 2d 245 ( 1930) .
                          .                                   I n Ka r ns , t he Supr e me

Co u r t , i n quot i ng f r om 35 Cor pus J ur i s , 1093, a dopt e d t he

f o l l o wi ng r ul e ( 161 Te nn. a t pa ge 333; 30 S. W 2d a t pa ge 245) :
                                                          .



                   The a c c e pt a nc e of a     s ur r e nde r i s not i mpl i e d f r om
         t h e me r e f a c t o f a r e l e t t   i ng of t he de mi s e d pr e mi s e s ,
         a l t hough t a ke n i n c onne c t      i on wi t h ot he r c i r c ums t a nc e s
         t h e r e l e t t i ng ma y a mo unt     t o a n a c c e pt a nc e a nd wor k a
         s u r r e nde r of t he t e r m by       ope r a t i on of l a w.     W t he r a
                                                                                he
         r e l e t t i ng s hows a n a c c e pt   a nc e of t he s ur r e nde r de pe nds

                                                     5
       o n whe t he r t he l a ndl o r d r e l e t s on t he a c c ount of t he
       t e na nt or on hi s own a c c ount .



               The Cour t , c ogni z a nt of t he r ul e r e qui r i ng mi t i ga t i o n

o f d a ma ge s , a l s o s t a t e d: " [ T] he l a ndl or d ma y r e f us e t o a c c e pt a

s u r r e n d e r , a nd af t e r n ot i c e t o t he l e s s e e of hi s i nt e nt i on t o d o

s o, r e l e t t he pr e mi s e s f or t he be s t r e nt obt a i na bl e , a nd r e c ov e r

t h e di f f e r e nc e be t we e n t he r e nt r e s e r ve d i n t he l e a s e a nd t he

r e n t r e c e i ve d f r om t he s ubs e que nt t e na nt . "     ( Empha s i s a dde d. )



               Thus i t i s q ui t e c l e a r t ha t a l a ndl or d who r e l e t s

a b a n d o n e d pr ope r t y but wi s he s t o a voi d t he doc t r i ne of s ur r e nd e r

b y o p e r a t i on of l a w, mus t not i f y t he t e na nt t ha t t he r e l e t t i ng i s

o n l y i n mi t i ga t i on of da ma ge s a nd doe s not i ndi c a t e a n i nt e nt t o

a c c e p t t he t e na nt ' s a ba ndonme nt .       The r e c or d i n t hi s c a s e

i n d i c a t e s t ha t M . M ne y l e f t a me s s a ge r e ga r di ng t he l e a s e on
                          r   a

M . Pa r ke r ' s a ns we r i ng ma c hi ne a ppr oxi ma t e l y t wo mont hs a f t e r
 r

r e c e i vi ng M . Pa r ke r ' s l a s t r e nt pa yme nt .
                 r                                                 M . Pa r ke r t e s t i f i e d
                                                                    r

t h a t h e a t t e mpt e d t o r e t ur n t he c a l l but got no a ns we r .            M.
                                                                                           r

M n e y ma de no f ur t he r a t t e mpt t o not i f y M . Pa r ke r of hi s
 a                                                      r

i n t e n t i ons r e ga r di ng t he pr ope r t y e ve n t hough t he y oc c a s i ona l l y

s a w e a c h ot he r a r ound t own a nd M . Pa r ke r ' s a ddr e s s a nd t e l e ph o n e
                                           r

n u mb e r r e ma i ne d t he s a me .



               W f i nd t ha t M . M ne y' s s i ngl e a t t e mpt t o t e l e phone
                e               r   a

M . Pa r ke r r e ga r di ng t he l e a s e i s not s uf f i c i e nt t o c ons t i t ut e
 r

n o t i c e of a n i nt e nt t o r e l e t on M . Pa r ke r ' s a c c ount i n
                                               r

mi t i g a t i on of da ma ge s .    The r e f or e , M . M ne y' s s ubs e que nt
                                                       r   a

                                                  6
r e l e t t i ng o f t he p r ope r t y i s a n a c t i nc ons i s t e nt wi t h t he

l a n d l o r d a nd t e na nt r e l a t i ons hi p whi c h e vi de nc e s a n i nt e nt t o

a c c e p t M . Pa r ke r ' s a ba ndonme nt of t he pr e mi s e s .
             r                                                             Ta ke n t oge t h e r ,

t h e a c t s of M . Pa r ke r a nd M . M ne y c ons t i t ut e a s ur r e nde r of
                  r                  r   a

t h e t e r m b y o pe r a t i on o f l a w.   The r e f or e , M . Pa r ke r wa s r e l i e ve d
                                                                 r

o f h i s obl i ga t i ons unde r t he l e a s e , not be c a us e of t he a l l e ge d

p a r o l a gr e e me nt t o t e r mi na t e , but be c a us e of M . M ne y' s
                                                                   r   a

a c c e pt a nc e of M . Pa r ke r ' s a ba ndonme nt of t he pr e mi s e s .
                      r



                The onl y r e ma i ni ng i s s ue s M . M ne y r a i s e s r e ga r d t h e
                                                     r   a

Ch a n c e l l or ' s a wa r d of da ma ge s , a nd hi s r e f us a l t o a wa r d e xpe ns e s

a n d a t t or ne y' s f e e s .   M . M ne y a ppe a l s t he a mount of da ma ge s
                                    r   a

a wa r d e d by t he Cha nc e l l or f or r e pa i r s t o t he pr e mi s e s a f t e r M .
                                                                                         r

Pa r k e r ' s a ba ndonme nt .     The Cha nc e l l or he a r d a gr e a t de a l of

t e s t i mo ny r e ga r di ng da ma ge s , he vi e we d a numbe r of phot ogr a phs

a n d a n umbe r of i nvoi c e s a nd r e c e i pt s .       Af t e r r e vi e wi ng t he

e v i d e n c e , t he Cha nc e l l or de t e r mi ne d t ha t M . M ne y ha d pr ove n
                                                                r   a

$ 1 , 2 5 0 i n da ma ge s t o a r e a s ona bl e c e r t a i nt y.   The e vi de nc e doe s

n o t p r e p onde r a t e a ga i ns t t he Cha nc e l l or ' s f i ndi ng; he nc e , we wi l l

n o t d i s t ur b i t .



                The f i na l i s s ue M . M ne y pr e s e nt s i s whe t he r t he
                                       r   a

Ch a n c e l l or s houl d ha ve a wa r de d e xpe ns e s a nd a t t or ne y' s f e e s a s

p r o v i d e d i n t he l e a s e f or " e nf or c i ng a ny pr ovi s i on of t he l e a s e . "

Th e o n l y pr ovi s i on of t he l e a s e a c t ua l l y e nf or c e d t hr ough t hi s

a c t i o n i s t he one r e qui r i ng M . Pa r ke r t o s ur r e nde r t he pr e mi s e s
                                         r

i n t h e s a me c ondi t i on a nd r e pa i r a s he r e c e i ve d t he m, or di na r y



                                                 7
we a r a nd t e a r e xc e pt e d.    W l e s ome s ma l l pe r c e nt a ge of t he
                                       hi

a t t o r n e y f e e s M . M ne y ha s e xpe nde d on t hi s c a s e c a n be
                         r   a

a t t r i b u t e d t o hi s da ma ge r e c ove r y, we de c l i ne t o e nf or c e t hi s

p r o v i s i on of t he l e a s e be c a us e M . M ne y f i l e d s ui t wi t hout
                                                r   a

g i v i n g M . Pa r ke r a n oppor t uni t y t o s e t t l e t he i r di s put e .
             r                                                                              We

b e l i e ve t ha t b e f or e M . M ne y i s e nt i t l e d t o one r a t e M .
                                r   a                                         r

Pa r k e r wi t h a t t or ne y f e e s , i t wa s i nc umbe nt upon M . M ne y t o
                                                                      r   a

g i v e n o t i c e of hi s c l a i m b e f or e r e s or t i ng t o l e ga l a c t i on.



                For t he f or e goi ng r e a s ons t he j udgme nt of t he

Ch a nc e l l or i s a f f i r me d a nd t he c a us e r e ma nde d f or c ol l e c t i on o f

c o s t s b e l ow.   Cos t s of a ppe a l a r e a dj udge d a ga i ns t t he Appe l l a n t

a n d h i s s ur e t y.



                                              _______________________________
                                              Hous t on M Godda r d, P. J .
                                                         .


CONCUR:



_ _ _ _ _ _ _ _________________________
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _________________________
Cl i f f or d E. Sa nde r s , Sr . J .




                                                 8